Citation Nr: 0033564	
Decision Date: 12/22/00    Archive Date: 01/03/01

DOCKET NO.  98-16 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a perforation of the 
right eardrum.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from May 1949 to February 
1950.

By a decision entered in May 1998, the RO, among other 
things, denied service connection for a perforation of the 
right eardrum and for defective hearing.  The veteran 
appealed both issues to the Board of Veterans' Appeals 
(Board).  The Board, by a disposition entered in January 
2000, remanded the issues to the RO for further development.

In July 2000, while the case was in remand status, the RO 
granted service connection for bilateral defective hearing.  
The prior denial of service connection for a perforation of 
the right eardrum was confirmed and continued, and the case 
was returned to the Board in October 2000.  Consequently, the 
only issue remaining for the Board's consideration is 
entitlement to service connection for perforation of the 
right eardrum.


FINDINGS OF FACT

1.  The veteran does not have a perforated right eardrum 
currently; however, he does have residuals of a prior 
perforation, to include scarring, decreased mobility, and 
thinning of the tympanic membrane.

2.  The veteran had a perforation of his right eardrum at the 
time of his examination, acceptance, and enrollment for 
service.

3.  The pre-existing perforation underwent an increase in 
severity during service.

4.  The increase in severity was due to the natural progress 
of pre-existing ear disease.


CONCLUSION OF LAW

The veteran does not have a perforation of his right eardrum, 
or residuals thereof, that was incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1111, 1131, 1137, 
1153 (West 1991 & Supp. 2000); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

When the veteran was examined for service entry on May 6, 
1949, he reported a history of "running ears."  On physical 
examination, he was noted to have a "[p]erforated right ear 
drum[,] no activation."  (The veteran has on several 
occasions submitted duplicates of his entrance examination 
report that do not reflect this entry.  This will be 
discussed in further detail below.)  Boxes were checked on 
the examination form indicating that the condition did not 
constitute a significant abnormality.  He was found to be 
qualified for general military service.

On May 26, 1949, the veteran was seen for treatment of a 
right-sided perforation with drainage.  On June 28, 1949, he 
presented for treatment with complaints of pain in his right 
ear for two nights.  It was noted that the condition had 
existed prior to service, and had not been incurred in the 
line of duty.

In early July 1949, the veteran underwent in-service firearms 
qualification.  On July 13, 1949, it was noted that he had a 
perforated right eardrum, and that it had been painful "for 
years."

On August 25, 1949, the veteran was admitted to a service 
department hospital for treatment of "[c]hronic otitis 
media, now draining [with] perforation."  Records show that 
he reported having had a chronic drainage from his right ear 
since the age of five.  It was noted that he had been told in 
basic training that he had a perforation of the right 
eardrum.  Physical examination revealed a perforation in the 
inferior antral region of the right tympanic membrane with 
drainage.  On September 3 and 8, 1949, it was noted that the 
perforation had enlarged since the time of hospital 
admission.  On September 13, 1949, the veteran was 
transferred to another facility.  It was noted on the 
transfer card that the otitis media and perforated right 
tympanic membrane had been incurred in the line of duty.

Later in September 1949, the veteran was seen at a second 
facility with a chief complaint of pain and drainage in the 
right ear.  He reported that the ear had started bothering 
him at age five or six, and said that it had drained 
intermittently every winter until about six months prior to 
his entry into service.  He reported that he had had a 
discharging right ear at the time of his initial service 
entry examination, and that he had been "turned down" for 
service.  He said that he had been advised that he could be 
accepted for service, however, if the ear was treated and 
"cleared up," and he indicated that that had been 
accomplished.  He reported that, after about nine weeks of 
service, since mid-August 1949, the ear had begun draining 
again, and had become painful, and that the draining and pain 
had persisted.  It was noted that he had been treated, and 
that the drainage had thereafter stopped.  On physical 
examination, there was a two-millimeter perforation of the 
tympanic membrane with slight retraction and thickening, and 
no discharge.  X-rays revealed the right mastoid area to be 
moderately hazy.  The diagnostic assessment was that he had 
chronic, non-suppurative otitis media on the right; a 
perforation of the tympanic membrane on the right, secondary 
to otitis media; and chronic right mastoiditis.  It was noted 
that all three conditions had existed prior to service and 
had not been incurred in the line of duty.

A subsequently prepared Certificate of Disability for 
Discharge-Report of Board of Medical Officers, also dated in 
September 1949, shows that the veteran was found unfit for 
further military duty due to chronic discharge in the right 
ear, and defective hearing due to active and progressive ear 
disease.  The report indicates that the problem had its onset 
in childhood, that it pre-existed the veteran's entry into 
service, and that it had not been aggravated by active 
service or incurred in the line of duty.  Similar conclusions 
were set forth in a November 1949 report entitled, 
"Disposition Board Proceedings for Officers."  That report 
specifically indicated that the perforation of the right 
tympanic membrane had had its onset in childhood, that it had 
pre-existed service, and that it had not been permanently 
aggravated by military duty.

When the veteran was examined in December 1949, he was found 
to have a large central perforation of the tympanic membrane 
on the right, with no discharge.  The diagnostic assessment 
was that he had chronic otitis media on the right with 
perforation of the tympanic membrane.  Decreased hearing 
acuity was also noted.  The examiner stated, in part:

The approximate date of origin of said 
incapacity is childhood, exact date being 
unknown.  On enlistment, perforation of the 
right ear drum was noted which was inactive 
at the time as there was no discharge from 
the ear.  However, during Army life the 
chronic otitis media became active, 
necessitating hospitalization and frequent 
treatment at sick call.  It is recommended 
that this patient be separated from the 
service because of his chronic otitis media, 
which existed prior to entry into the 
service, and has not been permanently 
aggravated by the service.

Later in December 1949, a Physical Evaluation Board (PEB) 
found the veteran unfit for military service due, in part, to 
the perforation of his right tympanic membrane.  The PEB 
concluded that the condition had not been incurred in the 
line of duty.

In February 1950, the veteran filed a claim for VA 
compensation.  He noted in his application for benefits that 
he had been treated for a "perforated ear" in January 1949, 
and that he had had drainage of the ear since age six.

A May 1950 report from the service department, entitled 
"Extract from Sick Reports," shows that the veteran "took 
sick" on July 13, 1949.  The report indicates that the 
illness was incurred in the line of duty.

A report from O. H. Bobbitt, M.D., dated in September 1952, 
shows that the veteran underwent X-rays of his mastoids in 
August 1952, and that the X-rays revealed defuse sclerosis of 
the cells of the right mastoid, indicative of chronic 
infection.  Dr. Bobbitt stated, "[the veteran] has had a 
chronic right otitis media for some time."

A report from H. D. Law, M.D., dated in September 1952, shows 
that Dr. Law treated the veteran for an ear ache prior to 
service, in December 1948.  Dr. Law stated that he had not 
noticed any perforation of the drum at that time.  Dr. Law 
further stated that the veteran had had four treatments for a 
running ear in 1952, and that the diagnostic assessment was 
that he had chronic otitis media.

A report from F. C. Reel, M.D., shows that the veteran 
underwent a right attico-mastoidectomy in November 1956.  The 
report shows that the tympanic membrane was not disturbed 
during the procedure, but that it had a central perforation.  
The diagnostic assessment was that the veteran had chronic, 
suppurative otitis media and mastoiditis on the right.

Medical records were received from Union Carbide, dated from 
1951 to 1990.  The reports show that the veteran had 
continued problems with his right ear after service, that he 
underwent a right tympanoplasty, and that his right tympanic 
membrane was thereafter noted to be scarred.  A VA treatment 
record, dated in December 1997, indicates that the veteran 
was found on examination to have a perforation of the right 
tympanic membrane.

A report from Ronald L. Wilkinson, M.D., dated in February 
1999, shows that the veteran reported having sustained 
"blast trauma" to his right ear in July 1949.  He indicated 
that he had had bleeding in the ear, and said that he had 
been seen in the dispensary and had been found to have a 
perforated tympanic membrane.  On physical examination by Dr. 
Wilkinson, there was extremely thick tympanosclerosis of the 
right ear, except for an area inferiorly, where the veteran 
had a very thin tympanic membrane remaining.  There was 
virtually no mobility of the tympanic membrane, other than 
the atrophic reconstructed membrane.  A tympanogram was 
normal.  The diagnostic assessment was "[b]last trauma with 
history of perforation right [tympanic membrane] requiring 
mastoidectomy and reconstructive ear surgery, now with severe 
mixed hearing loss with poor discrimination, mild to moderate 
sensorineural loss left ear."

During a video-conference hearing held before the undersigned 
member of the Board in September 1999, the veteran asserted 
that he had not attempted to get into service prior to May 
1949.  He testified that he had been very athletic prior to 
service, and that he had not had any medical problems with 
his ears prior to service, other than perhaps an occasional 
ear ache as a child, at age five or six.  He said that he had 
been examined by a school physician in connection with his 
involvement in football and track, and that the physician had 
never hinted to him that he had any kind of problem.  The 
veteran argued that he never would have been accepted for 
service had any such problems been identified.  He said that 
his problems with perforation first began when he sustained 
acoustic trauma on a rifle range during service in July 1949.  
He testified that he had had bleeding of the right ear due to 
acoustic trauma, and that he had been confined to barracks 
duty for two days as a result.  The veteran's wife testified 
that she had known him since she was 11 years old, and that 
they had dated within a couple of years of the time that he 
entered service.  She testified that, prior to his entry into 
service, he had not had any ear problems that she could 
remember or was aware of.

When the veteran was examined for VA purposes in April 2000, 
he reported a history of having his right eardrum ruptured 
while on a firing range in service.  He specifically reported 
that, in July 1949, while on the firing range, another 
recruit had fired a gun too close to his ear, and that a 
perforation of his eardrum was subsequently found.  He 
indicated that he had had ear infections as a child, but said 
that he had not had any such infections after about the age 
of five.  He also reported that a mastoidectomy and 
tympanoplasty had been performed on his right ear after 
service.  On VA examination, he was noted to have an 
abnormally appearing and surgically altered external auditory 
canal and tympanic membrane on the right, and tympanometry 
consistent with those findings.  His mastoid cavity had a 
slightly high facial ridge, but was well healed without 
active infection.  The tympanic membrane was found to be 
intact, without perforation, but there was a monomeric 
membrane present where the eardrum had previously healed.  
Following the examination of the veteran, and a review of the 
available evidence, the examiner opined as follows:

It is reasonable to me that if this veteran 
was having recurrent right ear drainage on an 
annual basis, that this was in fact[] a 
preexisting condition and most likely 
independent of his time in the service, and 
likely a natural progression of his 
preexisting ear disease.

II.  Legal Analysis

The veteran maintains that service connection should be 
granted for a perforation of his right ear drum.  He says 
that the eardrum was perforated due to acoustic trauma he 
sustained on a firing range in service in July 1949.  He says 
that he did not have a perforated eardrum at the time of his 
service entry examination, and has made arguments to the 
effect that the report of his service entrance examination 
was altered to falsely reflect the presence of such a 
perforation.  He has explicitly stated that he is seeking 
service connection for a perforated eardrum secondary to 
acoustic trauma, and not due to chronic otitis media.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1131 (West Supp. 2000); 38 
C.F.R. § 3.303(a) (2000).

For purposes of adjudicating a claim of entitlement to 
service connection, claimants (including those who served 
during peacetime after December 1946) are presumed to have 
been in sound condition when examined, accepted, and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at entrance into service, unless clear and unmistakable 
evidence demonstrates that the injury or disease in question 
existed prior thereto.  38 U.S.C.A. §§ 1111, 1137 (West 
1991); 38 C.F.R. § 3.304(b) (2000).  Only such conditions as 
are recorded in entrance examination reports are to be 
considered as "noted," and a history of pre-service 
existence of conditions recorded at the time of examination 
does not constitute a "notation" of such conditions.  Crowe 
v. Brown, 7 Vet. App. 238, 245 (1994).

If evidence is submitted sufficient to demonstrate that a 
veteran's disorder pre-existed service, and underwent an 
increase in severity during service, it is presumed that the 
disorder was aggravated by service.  38 U.S.C.A. § 1153 (West 
1991); 38 C.F.R. § 3.306 (2000).  That presumption can be 
rebutted by clear and unmistakable evidence demonstrating 
that the increase in severity was due to the natural progress 
of the disorder.  38 C.F.R. § 3.306(b); Akins v. Derwinski, 
1 Vet. App. 228, 232 (1991).

A "presumption of regularity" attaches to the official acts 
of public officers.  See, e.g., Marciniak v. Brown, 10 Vet. 
App. 198, 200 (1997), aff'd sub nom. Marciniak v. West, 168 
F.3d 1322 (Fed. Cir. 1998).  That is to say, there is a 
presumption, rebuttable only by "clear evidence to the 
contrary," that public officers have properly discharged 
their official duties.  Id.

As an initial matter, the Board notes that the veteran does 
not have a perforated right eardrum currently.  Although the 
record contains a VA treatment report, dated in December 
1997, which indicates that a perforation was then identified, 
the greater weight of the evidence, including the evidence 
from Union Carbide, the February 1999 report from Dr. 
Wilkinson, and the report of the VA examinations conducted in 
April 2000, shows that the veteran's right tympanic membrane 
has been surgically repaired, and that there is no longer any 
perforation present.  Nevertheless, the latter reports also 
show that, while the perforation itself is no longer there, 
the veteran still has residuals of the perforation, in terms 
of scarring, decreased mobility, and thinning of the tympanic 
membrane.  The Board is satisfied, therefore, that he has 
current residuals of a prior perforation.  Cf. Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of 
proof of a present disability, there can be no valid claim 
for VA compensation).

Turning to the question of whether these residuals should be 
service connected, the Board finds, first, that the veteran 
had a perforation of his right eardrum at the time of his 
examination, acceptance, and enrollment for service.  
Although he maintains that he did not have a perforation at 
the time of his entry into service, the report of his May 6, 
1949, service entrance examination, provided the RO by the 
service department, clearly shows that a perforated right ear 
drum was then identified.  Furthermore, although the veteran 
has on several occasions submitted duplicates of the report 
that do not contain an entry showing that a perforation was 
found, and has advanced arguments to the effect that the 
report was altered to falsely reflect the presence of such a 
perforation, no "clear evidence" has been produced to show 
that the report was prepared other than in accordance with 
regular administrative practice.

Indeed, the weight of the evidence tends to corroborate the 
finding of pre-service disability noted in the entrance 
examination report.  The evidence shows, for example, that a 
right-sided perforation was noted on May 26, 1949, less than 
three weeks after the time of his service entrance 
examination, and more than a month prior to the incident he 
has described on the firing range that July.  The evidence 
also shows that he was seen for treatment of right ear 
difficulties on June 28, 1949; once again, prior to the 
alleged firing range incident.  The in-service reports are 
replete with numerous references to statements made by the 
veteran to the effect that he had problems with his ear "for 
years" prior to service, and there are several substantive 
in-service medical opinions of record indicating that the 
veteran's ear problems pre-existed his period of active 
military duty.  Moreover, the veteran himself acknowledged on 
an application for VA benefits, received in February 1950, 
that he had been treated for a "perforated ear" in January 
1949, several months before his entry onto active duty.  
Under the circumstances here presented, it is the Board's 
conclusion that the presumption of regularity must prevail, 
that the presumption of soundness does not attach, and that 
the perforation pre-existed the veteran's entry into active 
service.

As to whether the pre-existing perforation underwent an 
increase in severity during service, the Board finds in the 
affirmative.  Service department records, dated in September 
1949, show that the perforation became larger during a period 
of in-service hospitalization.  The service records also 
appear to demonstrate a general worsening of the condition 
during service, inasmuch as the condition was noted on the 
report of his service entrance examination to not constitute 
a significant abnormality, and he was later discharged from 
service due, at least in part, to complications associated 
with the same condition.  Under the circumstances, the Board 
is persuaded that the perforation underwent a worsening 
during service.  The presumption of aggravation therefore 
applies.

The Board finds, however, that the record contains evidence 
sufficient to rebut the presumption of aggravation.  This is 
true because the evidence clearly demonstrates that the 
increase in severity during service was due, not to service, 
but rather to the natural progress of pre-existing ear 
disease.  The record contains four medical reports that 
specifically address the matter of in-service aggravation:  A 
Certificate of Disability for Discharge-Report of Board of 
Medical Officers, dated in September 1949; a report entitled, 
"Disposition Board Proceedings for Officers," dated in 
November 1949; a report from an expert medical witness in a 
PEB proceeding, dated in December 1949; and the report of an 
April 2000 VA examination.  All four reports echo the same 
essential conclusion.  The first report indicates simply that 
the veteran's disability was not aggravated by service.  The 
second report specifically indicates that the perforation of 
the right tympanic membrane was not "permanently aggravated 
by service."  The third report indicates that the veteran 
had "chronic otitis media, which existed prior to entry into 
the service, and [was] not [] permanently aggravated by the 
service."  And the fourth report indicates that any increase 
in disability during service was "likely a natural 
progression of his preexisting ear disease."  In the Board's 
view, these four reports, taken together, constitute clear 
and unmistakable evidence that the increase in severity 
during service was due to the natural progress of a pre-
existing disorder.

For all the foregoing reasons, the Board finds that the 
perforation of the veteran's right eardrum pre-existed 
service, and was not aggravated by service.  Service 
connection for a perforation of the right eardrum is 
therefore denied.


ORDER

Service connection for a perforation of the right eardrum is 
denied.



		
	MARK F. HALSEY
	Veterans Law Judge
	Board of Veterans' Appeals

 

